718 S.E.2d 634 (2011)
STATE of North Carolina
v.
Anthony J. WARD.
No. 424P11.
Supreme Court of North Carolina.
November 9, 2011.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Anthony J. Ward, for Ward, Anthony J.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.


*635 ORDER

Upon consideration of the petition filed by Defendant on the 10th of October 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."